                                     United States Bankruptcy Court

  TUCSONDIVISION                                                                        YUMADIVISION
James A Walsh Courthouse                                                            John M. Roll Courthouse
   38 S. Scott Avenue                                                              98 W. 1st Street, Suite 270
   Tucson, AZ 85701                           District of Arizona                          Yuma, AZ 85364
      520-202-7500                                                                          800-556-9230
                                     PHOENIXHEADQUARTERS
                                     230 N. First Avenue, Suite 101
                                       Phoenix AZ 85003-1706                                           £
                                                602-682-4000
                                                                                               APR 3 0 2020
                                                                                                UNITEDSTATES

                                  CREDITOR CHANGE OF ADDRESS
                                                                                        TOT%N&1ac &NA

         Case No. :            ^ H - Uc- I LUO" DPL Chapter:                       ~7
                                   Eventpro strategies, lie aka needle movers
         Case Name:


                                       Erin Johnson
         Creditor Name:


                                        162Halsey
         NEW Mailing Address:
                                       Street Address/P.O. Box Number

                                       Apt. 2
                                       Suite/Apartment Number
                                       Brooklyn, NY            11216
                                       City                             State   Zip Code

                                       781 Hart St
         OLD Mailing Address:
                                       Street Address/P.O. Box Number
                                       Apt 1L
                                       Suite/Apartment Number
                                       Brooklyn                         NY      11237
                                       City                             State   Zip Code


         Creditor Signature:
                                          r
                                               /^u^        ^                    ^w: 20Z.O  .




                                                                                        Date




        CreditorAddChng/2/14
   Case 2:17-bk-13410-DPC          Doc 163 Filed 04/30/20 Entered 05/01/20 13:43:14                  Desc
                                    Main Document    Page 1 of 1
